DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10-12, filed on 03/08/2022, have been fully considered and are persuasive.  In the light of the amendment to the claims and the arguments filed on 03/08/2022, the previous rejections have been withdrawn. 

Election/Restrictions
Claim 12 is allowable. The restriction requirement between species 1 and 2, as set forth in the Office action mailed on 07/26/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 07/26/2021 is withdrawn.  Claim 19, directed to specie 2 (the axial immobilization means comprises an internal thread intended to engage with an external thread provided on the external surface of the sensor) is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 12, 14-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art reference is: US 2017/0050226 to Schupska et al., which teaches a fastening device for holding a sensor (figures 7 or 8, #22) having a cylindrical form limited by a proximal end and a distal end (see figures 7 and 8), the fastening device comprising a tubular body (figure 8, #14) extending along a median longitudinal axis between a first end and a second end and comprising a longitudinal passage intend to receive the sensor (figure 8, #22) (see figure 8), cover plate (figure 8, #68b), a flared portion (see figure 8, cover #68a) at the second end of the tubular body (figure 8, #14), extending radially inwards and defining an orifice (figure 8, #26) with a cross-section having smaller dimensions than the dimensions of the cross-section of the sensor (see figures 7-8), wherein the cover plate (figure 8, #68b) shaped so as to keep the distal end of the sensor at a predetermined longitudinal distance from the flared portion (see figure 8, cover #68a) so that a space is formed between the flared portion (see figure 8, cover #68a) and the distal end of the sensor (see figures 7 and 8) [0029-0030], and an injection nozzle (figure 8, #36) for delivering fluid inside the tubular body 
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of the means for axially immobilizing the sensor comprises an axial stop means, comprising at least one stop face intended 3to receive the distal end of the sensor in abutment in order to keep the distal end of the sensor at the predetermined minimum longitudinal distance from the flared portion, in combination with the other process steps or structural features as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714